Citation Nr: 1028665	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a head injury.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a decision in May 1997, the Board denied entitlement to 
service connection for the residuals of a head injury.  Since the 
time of that decision, the Veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found that 
such evidence was neither new nor material, and the current 
appeal ensued.  
 
In April 2004, the Veteran testified at the RO during a 
videoconference hearing before the undersigned Veterans Law Judge 
sitting in Washington, DC; a transcript of that hearing is of 
record.  

In a November 2004 decision, the Board denied the issues on the 
cover page.  The Veteran appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Joint Motion for Remand, the parties moved to vacate the 
Board decision and remand the case to the Board.  The Court 
granted the motion by an Order dated in May 2006.  

In December 2006, the Board remanded the issues for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.  The Veteran submitted additional 
evidence, and the Veteran's representative supplied a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).

The issue of whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a head injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  None of the evidence of record indicates that the Veteran was 
ever exposed to Agent Orange or any other herbicide while 
cleaning equipment, other than the Veteran's lay statements.  

2.  The Veteran has competently testified that he cleaned dirty 
vehicles; however, he is not competent to determine that the 
vehicles were covered in Agent Orange or any other herbicide.

3.  Diabetes did not manifest in service or to a compensable 
degree within one year after the Veteran's separation from 
service, and there is no competent evidence linking the Veteran's 
diabetes mellitus to his service.    


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April 2002 and January 2007 letters, the Veteran 
was provided notice regarding what information and evidence is 
needed to substantiate his claim for service connection, as well 
as what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  The 
January 2007 letter advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The claim was last 
readjudicated in September 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, VA treatment 
records and examination reports, private treatment records, buddy 
statements, unit command chronologies, and hearing testimony.

The Board notes that compliance with the December 2006 remand has 
been accomplished.  In January 2007, the Veteran was sent 
corrective VCAA notice, told that he could submit buddy 
statements to support his claims, and asked to provide 
information pertaining to treatment since May 2002.  Treatment 
records were obtained from all VA and private practitioners 
identified by the Veteran.  In March 2007, the Veteran was asked 
to provide a description (including dates) of his alleged 
exposure to herbicides.  After a date range was submitted by the 
Veteran, command chronologies were obtained from the National 
Archives and Records Administration (where VA was referred by the 
Marine Corps Archives and Special Collections).  The Veteran's 
personnel records were obtained and have been associated with the 
claims file.  

The Board recognizes that in May 2010 the Veteran indicated that 
he had located an individual who could provide an affidavit to 
support his contention that he was held against his will by 
locals in Okinawa.  The Veteran asserts that a statement from 
this individual would support his claim for "P.O.W. status."  
No affidavit has been submitted, and the Board sees no reason why 
it cannot proceed with issuing a decision on the Veteran's claim 
that he has diabetes as a result of exposure to Agent Orange as 
there is no indication that any statement by the individual 
located by the Veteran would be relevant to this contention.  

As discussed above the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that while serving on the island of Okinawa, 
Japan in 1967 and 1968 he had to steam clean equipment, such as 
amphibious vehicles, that were sent from Vietnam to Okinawa for 
repairs.  He contends that cleaning the vehicles caused him to be 
exposed to Agent Orange.  

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed under 
38 C.F.R. § 3.309(e), including diabetes, will be presumed if the 
condition becomes manifest to a degree of 10 percent disabling or 
more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

While a presumption of exposure to herbicides exists for veterans 
who served on active duty in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975, the Veteran has 
testified that he did not serve in Vietnam and his service 
personnel records do not reflect Vietnam service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Treatment records show that the Veteran currently has diabetes 
mellitus, and the existence of a current disability is not in 
dispute.  

Service treatment records do not show a diagnosis of diabetes 
mellitus, and diabetes mellitus is not shown manifest to a 
compensable degree in the year after his separation from service.  
In fact, diabetes was not diagnosed until the 1990s, decades 
after the Veteran's service.  Likewise, there is no medical 
evidence 
suggesting any causal relationship between the Veteran's service 
and his diagnosis of diabetes mellitus.  Given the above, the 
remaining question is whether the Veteran is entitled service 
connection for diabetes mellitus based on his claimed exposure to 
herbicides in service.  

In this case, the Board finds that there is no competent evidence 
that the Veteran was ever exposed to herbicides during his 
service.  

The Veteran has testified that while serving in Okinawa he was 
responsible for cleaning equipment that had previously been in 
Vietnam.  In support of this contention, the Veteran has 
submitted a Meritorious Unit Citation (MUC) awarded to his unit, 
as well as two buddy statements.  The MUC indicates that members 
of the Veteran's unit repaired damaged and unserviceable 
equipment in support of operations in Vietnam.  The buddy 
statements from JW and GI collectively assert that the Veteran 
was detailed with steam cleaning equipment that was sent from 
Vietnam.  Thus, there is some corroborating evidence suggesting 
that the Veteran was responsible for cleaning equipment that had 
previously been in Vietnam while serving in Okinawa, Japan.  
However, the claim still must fail as there simply is no 
competent evidence that cleaning equipment from Vietnam resulted 
in any exposure to Agent Orange.  

The Board has reviewed the evidence submitted by the Veteran and 
obtained on his behalf, including command chronologies, and none 
of the evidence of record, other than the Veteran's lay 
statements, indicates that the Veteran was ever exposed to Agent 
Orange or any other herbicide while cleaning equipment.  The 
Board recognizes that the Veteran has submitted a typed copy of 
what he contends is an email from a tank crewman who served in 
Vietnam.  The tank crewman reportedly wrote that planes sprayed 
Agent Orange that covered his tank.  The fact that vehicles were 
exposed to Agent Orange while in Vietnam is not in dispute.  The 
missing element in the Veteran's claim is that there is no 
indication that the tanks, vehicles, and equipment arriving in 
Okinawa were contaminated with Agent Orange.  Here, the unit 
records and buddy statements simply do not show or allege that 
the Veteran ever came into contact with Agent Orange.  


As noted above, the only evidence of exposure to Agent Orange is 
the Veteran's own lay statements.  The Veteran is competently to 
testify that he cleaned dirty vehicles; however, he is not 
competent to determine that the vehicles were covered in Agent 
Orange or any other herbicide.  The Veteran has not identified 
any reason he believes equipment he cleaned was contaminated with 
Agent Orange other than the fact that the equipment came from 
Vietnam-which is over 1000 miles away from Okinawa, Japan.  
There is simply no evidence that the Veteran had specific 
scientific knowledge such that he could identify Agent Orange 
residue by smell, sight, etc., and he has not claimed that he 
could.  His DD Form 214 notes he had a high school education, as 
did a 1993 compensation application.  

To the extent that the Veteran himself believes that there is a 
medical nexus between his diabetes and his military service, it 
is now well established that lay persons without medical 
training, such as the Veteran, are not competent to opine on 
matters requiring medical expertise, such as the etiology of 
diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Thus, the Veteran's allegations as to the 
etiology of his diabetes mellitus are not competent evidence. 

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran's diabetes mellitus was not present in 
service or for many years thereafter, and has not been shown by 
competent and probative medical evidence to be etiologically 
related to his active service.  There is no competent evidence 
that the Veteran was exposed to Agent Orange during his service.  
Accordingly, service connection for diabetes mellitus is not 
warranted on any basis.

The Board notes that a VA medical opinion has not been obtained 
in this case.  However, in the absence of competent evidence of 
diabetes in service or exposure 
to Agent Orange in service, obtaining a medical opinion is not 
required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, claimed 
as the residual of exposure to Agent Orange, is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim that new and material evidence has been received 
sufficient to reopen his claim for entitlement to service 
connection for the residuals of a head injury.  

The Veteran has alleged that he may have been treated for a head 
injury after a motor vehicle accident in April 1970 at the 
hospital on the Marine Corps installation Henderson Hall, or at 
Bethesda National Naval Medical Center or Walter Reed Army 
Medical Center.  

The Veteran submitted a release to obtain information from the 
Marine Corps installation Henderson Hall.  A request for 
information was sent to Henderson Hall on two occasions but was 
returned as undeliverable both times.  Regarding records in the 
custody of a Federal department or agency, VA will make as many 
requests as are necessary to obtain relevant records.  VA will 
end its efforts to obtain records from a Federal department or 
agency only if VA concludes that the records sought do not exist 
or that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  Additional attempts to obtain records 
from Henderson Hall are needed to satisfy VA's duty to assist.  

In addition, the request for records from Henderson Hall, 
Bethesda National Naval Medical Center, and Walter Reed Army 
Medical Center all requested records from January 2000 to the 
present.  The Veteran contends these facilities may have records 
related to a motor vehicle accident he was involved in during 
April 1970.  Thus, these facilities should again be contacted and 
asked if they have any medical records pertinent to the Veteran 
from April 1970.

The Board notes that the National Personnel Records Center has 
already been contacted regarding records from Henderson Hall, 
Bethesda National Naval Medical Center, and Walter Reed Army 
Medical Center - using the proper dates - and does not have them 
in its custody.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the VA Medical Center in Altoona, 
Pennsylvania dating since May 2007, and the 
VA Medical Center in Pittsburgh, Pennsylvania 
dating since July 2007.

2.  Determine the correct address for 
obtaining records from the Marine Corps 
installation Henderson Hall, and request all 
medical records pertaining to the Veteran 
from April 1970.  Efforts to obtain these 
records should only cease if VA concludes 
that the records sought do not exist or that 
further efforts to obtain those records would 
be futile.  If such a conclusion is made, 
such should be reflected in the claims file 
and the Veteran should be properly notified.  

3.  Request medical records pertaining to the 
Veteran from April 1970 from Bethesda 
National Naval Medical Center and Walter Reed 
Army Medical Center.  Efforts to obtain these 
records should only cease if VA concludes 
that the records sought do not exist or that 
further efforts to obtain those records would 
be futile.  If such a conclusion is made, 
such should be reflected in the claims file 
and the Veteran should be properly notified.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


